Citation Nr: 9918673	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  81-13 709	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to restoration of a total disability rating for 
compensation based on individual unemployability, due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of an Order for Reconsideration entered 
in December 1998 by the Board's Vice Chairman, wherein it was 
ordered that reconsideration of the Board's decision of 
November 4, 1981, be undertaken by an panel pursuant to 
38 U.S.C.A. § 7103(b) (West 1991 & Supp. 1998).  By the 
decision of November 4, 1981, the Board denied entitlement of 
the veteran to a total disability rating by reason of 
individual unemployability, due to service-connected 
disabilities (TDIU).  Underlying such decision was action in 
December 1980 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota, in which a 
total rating termination was effected on the basis of clear 
and unmistakable error in the RO's determination in January 
1972, wherein it was held that the veteran was unemployable 
due to service-connected disabilities.  

By a separate decision entered in May 1998, the Board 
addressed the issues of whether the assignment of September 
23, 1946, as the effective date for an award of special 
monthly compensation for loss of use of the left foot in a 
June 1947 rating decision involved clear and unmistakable 
error (CUE) and whether a December 1980 rating decision which 
discontinued entitlement to a total rating based on 
unemployability, due to service-connected disabilities, 
involved CUE.  Each such matter was denied.  A motion for 
reconsideration of such decision was then denied by the Board 
in December 1998, and the veteran was informed of that action 
in December 1998 correspondence.  In that notice, the Board 
further advised the veteran that, pursuant to VAOPGCPREC 1-
98, a motion for reconsideration may be construed as a 
request for revision of a prior Board decision on the grounds 
of CUE, see Public Law No. 105-111, 111 Stat. 2271 (Nov. 21, 
1997) (codified at 38 U.S.C.A. §§ 5109A, 7111), and that 
consideration would be accorded on that basis upon 
finalization of the regulations promulgated to carry out the 
provisions of Public Law 105-111.  As such regulations have 
now been finalized, the question of whether the Board's May 
1998 decision was clearly and unmistakable erroneous will be 
the subject of a decision, separate and apart from this 
reconsideration matter.


FINDINGS OF FACT

Action by the RO in January 1972, granting entitlement to a 
TDIU was a plausible decision in light of the evidence then 
of record and the legal authority then in effect.


CONCLUSION OF LAW

The RO's January 1972 determination, granting entitlement of 
the veteran to a TDIU was not clearly and unmistakably 
erroneous; restoration of the TDIU is warranted.  38 U.S.C. 
§§ 355, 4005 (1970); 38 C.F.R. §§ 3.104(a), 3.105(a), 4.15, 
4.16 (1971); 38 U.S.C.A. § 1155, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a), 3.105(a), 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for restoration of his TDIU is well-
grounded in that it is plausible or capable of 
substantiation, based on his allegations set forth as to the 
shortcomings of the RO's actions in effecting the total 
rating termination in December 1980.  38 U.S.C.A. § 5107 
(West 1991); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Further assistance to the veteran in the form of 
additional procedural or evidentiary development of this 
matter is not deemed to be in order, particularly in light of 
the favorable disposition of the claim herein reached.  
38 U.S.C.A. § 5107(b).

Various bases are advanced by the veteran for the purpose of 
challenging the termination of his TDIU in December 1980, 
including allegations that the RO failed to apply pertinent 
regulations then in effect and arguments questioning the 
constitutionality of the administrative review outlined in 
the Department of Veterans Benefits (DVB) Circular 21-80-7 
and the regulation by which appeals are reconsidered by the 
Board.  Notwithstanding such arguments, the Board does not 
herein address or dispose of this matter on any such basis.  
Rather, the basis of the RO's December 1980 determination was 
that its December 1972 action granting the veteran 
entitlement to a TDIU was clearly and unmistakably erroneous.  
As such, this case is best addressed on that basis alone.  
And, for the reasons and bases which follow, it is the 
conclusion of this panel that there was no CUE in the RO's 
December 1972 determination, and thus, restoration of the 
veteran's entitlement to a TDIU is in order.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91 (O.G.C. Prec. 75-91); see Karnas 
v. Derwinski, 1 Vet. App. 301 (1991). 

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 3.105(a) (1971).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

In the case at hand, service medical records indicate that 
the veteran, while engaged in combat with the enemy in June 
1944, sustained gunshot wounds of the right shoulder, chest, 
and left lower extremity.  By VA rating action in April 1946, 
service connection was established for a gunshot wound of the 
"right leg" (sic) with limitation of motion of the "right" 
knee and a fracture of the femur, a gunshot wound of the 
right shoulder, and a gunshot wound of the chest, for which a 
combined schedular evaluation of 100 percent was assigned.  
RO action in October 1946 resulted in the assignment of a 50 
percent rating for residuals of a gunshot wound of the left 
knee, manifested by unfavorable ankylosis; a 20 percent 
rating for residuals of a gunshot wound of the right chest 
with pleural cavity injuries and atelectasis; a 10 percent 
rating for residuals of a gunshot wound of the right chest 
manifested by moderate damage to Muscle Group XXI; and a 10 
percent rating for residuals of a gunshot wound of the left 
thigh, manifested by moderate damage to Muscle Group XIV and 
a healed fracture of the femur.  A combined schedular 
disability evaluation of 70 percent was assigned as of 
December 1946.  The veteran's entitlement to special monthly 
compensation for loss of use of one foot was established by 
rating action in June 1947.  

Based on findings from a VA medical examination in November 
1951, the veteran's entitlement to a combined disability 
rating of 70 percent and special monthly compensation for 
loss of use of the left foot was confirmed and continued by 
the RO in rating action effected in December 1951.  It was 
noted at the time of the foregoing evaluation that the 
veteran had been employed as a bookkeeper from May 1947 until 
the present.  Also reflected by the record are periods of VA 
hospital care, one occurring in June and July 1965 primarily 
for treatment of a hematoma of the left leg, secondary to 
trauma, and the other in April and May 1970 for management of 
an intramuscular and subcutaneous hematoma of the left 
anterior tibial surface.  Another period of VA hospital care 
is shown in June 1970 through a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action.

Received by the RO in January 1972 was a VA Form 21-527, 
Income-Net Worth and Employment Statement (In Support of 
Claim for Total Disability Benefits), wherein the veteran 
reported that he had become totally disabled as of December 
1971 and that, during the prior 12 months he had worked 11 
months, with time lost due to illness totaling one month.  He 
reported having last worked as a bookkeeper in December 1971.  
In response to the question of whether he had quit his last 
job on account of his physical condition, the veteran 
responded in the affirmative, noting that because of his 
service-connected left leg condition he could not stand the 
discomfort of moving about during full-time employment.  It 
was further reported that he had applied at the employment 
office for part-time work and work that was less strenuous, 
but none was noted to be available and he doubted whether he 
would be able to obtain any work that he might be able to do.

In rating action in January 1972, the RO noted the rather 
severe injuries sustained by the veteran as a result of 
inservice gunshot wounds and concluded that his service-
connected disabilities contributed materially and 
substantially to his unemployability.  Accordingly, the 
veteran was found to be entitled to a TDIU, effective from 
the date of the RO's receipt of his employment statement.  

Although not before the RO in January 1972, the Board notes 
solely for the purpose of identifying the circumstances under 
which the total rating termination was effected that the 
veteran filed VA Forms 21-4140, Employment Questionnaire, in 
1972, 1973, and 1974, showing no employment of any kind in 
1972 or 1973, but identifying wages during the calendar year 
of 1994 totaling $1,476.75.  By rating action in December 
1974, the RO concluded that the employment in 1974 was 
submarginal and that it did not otherwise meet the definition 
of substantially gainful employment.  As a result, the 
veteran was found to continue to remain entitled to a TDIU.  
Additional employment questionnaires filed from 1976 to 1979 
noted a maximum annual wage of not more than $2,024.60, and 
no change was effected by the RO as to the veteran's TDIU 
entitlement based on that data.  Questionnaires furnished in 
November 1980 disclosed no employment of the veteran and 
information provided by a branch manager of the former 
employer in November 1980 was to effect that the primary 
reason for the veteran's discontinuance of work as a pick-
up/delivery person was that someone was needed to perform 
full-time duties due to an increased workload, and he was 
unable to handle the physical demands of the position 
requiring full-time status.  

Also among the post-January 1972 evidence is a report of 
contact indicating that the business where the veteran had 
been employed as a bookkeeper for many years was contacted by 
the RO in November 1980 in an effort to determine the 
reason(s) for his termination of employment in December 1971.  
The initial response was that payroll sheets failed to 
provide any information in that regard, although as a result 
of telephone contact in December 1980, it was learned through 
information furnished by the individual who was the veteran's 
department manager in December 1971 that disablement was 
definitely not the reason for the termination of employment.  

Pursuant to an employability review sanctioned by DVB 
Circular 21-80-7, the RO by way of rating action December 
1980 found the rating decision of December 1972, wherein the 
veteran was found entitled to a TDIU, to have been the 
product of CUE.  The basis of such action was therein 
indicated to be the absence of evidence in December 1972 
demonstrating increased disability attributable to service-
connected disabilities in the face of a documented employment 
history of many years' duration.  

Beginning in February 1981, there was submitted to the RO 
various medical records compiled by VA medical personnel, 
including that relating to medical care received by the 
veteran between 1947 and 1972.  While only some of that 
evidence was before the RO in January 1972, the remainder was 
not constructively on file in January 1972, as the 
constructive notice rule outlined in Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992) was not a part of the law in 
effect at the time of the RO's January 1972 determination, 
nor is it for retroactive application.  See Lynch v. Gober, 
11 Vet. App. 22, 26-29 (1997); Damrel, 6 Vet. App. at 246; 
VAOPGCPREC 12-95.

At a hearing held before the Board, sitting in Sioux Falls, 
South Dakota, in June 1981, the veteran's representative in 
referring to the RO's conclusion in December 1980 that its 
1972 grant of a TDIU was clearly and unmistakably erroneous, 
argued to the effect that it was illogical to find that a 
judgment call could be subject to a claim of CUE.  We agree.  

A CUE contemplates an error as to the facts or the law, and 
not one entailing a reasonable exercise of  rating judgment.  
Thus, the question here is whether there was any tenable 
basis for the RO's grant of a TDIU in January 1972.  
Notwithstanding the absence of medical opinion that the 
veteran's service-connected disabilities were productive of 
such functional limitations as to result in his 
unemployability, or medical findings to that effect, the 
record then clearly noted the existence of severe disablement 
of the veteran by virtue of multiple service-connected 
disabilities caused by gunshot wounds sustained by this 
combat veteran.  As of January 1972, a combined disability 
evaluation of 70 percent was in effect and such rating had 
remained in effect continuously since December 1946.  As 
well, the veteran through his January 1972 application 
averred that he was unable to withstand the discomfort 
produced by his service-connected left leg disorder in the 
performance of full-time employment.  The record then also 
included the veteran's own statement that he had to quit his 
most recent job as a bookkeeper because of physical 
disablement.  The record did not then controvert any of the 
foregoing statements of the veteran and it is noteworthy that 
his reputation for truthfulness and veracity was then 
unassailable.  In view of the evidence then on file, 
including the credible statements of the veteran as to his 
pain and its resultant effects, it is thus concluded that 
there was a plausible basis for the RO's grant of the 
veteran's entitlement to a TDIU in January 1972.  The award 
of a TDIU was therefore not CUE.

Based on the foregoing, restoration of the veteran's total 
disability rating based on individual unemployability, due to 
service-connected disabilities, which was terminated by the 
RO in December 1980, is ordered.  Restoration should be 
effected as of the date of termination, March 1, 1981.  

We reiterate that this panel does not reach any other 
question presented by this appeal, including any of the 
arguments advanced by and on behalf of the veteran as to the 
applicability and effect of 38 C.F.R. §§ 3.105(e), 3.343, 
3.344 regarding the matters herein at issue, or the several 
constitutional challenges set forth.  Any subsequent action 
taken to reduce or terminate any of the veteran's ratings 
must be in accord with the facts then presented and the 
governing legal criteria.



ORDER

Subject to those provisions governing the payment of monetary 
benefits, restoration of the veteran's TDIU from March 1, 
1981, is granted.



			
                R. F. WILLIAMS                                          
BRUCE KANNEE
   Member, Board of Veterans' Appeals         Member, Board 
of Veterans' Appeals



		
                                                   DEREK R. 
BROWN
	Member, Board of Veterans' Appeals


 

